ORDER
PER CURIAM.
Appellants, John F. Lewis Jr., a/k/a Fred Lewis, Lee Ann Lewis, a/k/a Leanna Lewis, Connie Lewis, and James Lewis, appeal a judgment of the Circuit Court of St. Francois County in favor of respondent, Ray Mercer, and against all appellants to quiet title to certain real estate and ejectment as to appellants, Lee Ann Lewis and Connie Lewis, from such real estate. Appellants assert that the trial court’s denial of various requests for a continuance and the continuation of the trial despite knowledge of incomplete discovery was reversible error. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order affirming the judgment in accordance with Rule 84.16(b)(4).